Title: To George Washington from Major General Alexander McDougall, 28 October 1778
From: McDougall, Alexander
To: Washington, George


          
            Camp 2d Hills [New Milford, Conn.] 28th octor 1778.
          
          General Nix[on] has applied to me, to signify my approbation of his applyg to your excellency for leave to Vissit his numerous Family, and to provide for them before the winter Setts in.
          As I know he has a very numerous Family, and the Colonels of his regiments are Careful men, I have no objection to his having Such leave. But as your excellency is better informed of what Service is in prospect than I am, I shall not presume to give an opinion on this the Subject. If the Enemy opperate to the eastward, he will fall in with his Brigade, before it can arrive in the Field of action. I have the Honor to be, your very Humble Servant
          
            Alexr McDougall.
          
          
          p.s. The Public Horses sent to this neighbourhood to recruit are not allowed grain; and the pasture this Season is So poor, it will not recruit them for Service, this year.
          
        